10
U1
12
13
14
15
16
17
18

19

20 |

21

22

23

Case 2:19-cv-00783-JLR Document 6-1 Filed 06/28/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
EARL WORTHY,
Petitioner, Case No. C19-783 JLR-MLP
v. ORDER OF DISMISSAL

ISRAEL JACQUEZ, et al,

Respondents.

 

 

COk+ 7
| objections thereto and the remaining record, hereby finds and ORDERS:

 

 

The Court, having reviewed Petitioner’s amended petition for writ of habeas corpus, the

ToNon eae

Report and Recommendation of Michelle L. Peterson, United States Magistrate Judge, «xy

(1) The Report and Recommendation is approved and adopted.

(2) Petitioner’s federal habeas petition (Dkt. # 1) is DENIED, and this
action is DISMISSED with prejudice.
II
if

[I

ORDER OF DISMISSAL - 1

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00783-JLR Document 6-1 Filed 06/28/19 Page 2 of 2

(3) The Clerk is directed to send copies of this Order to all counsel of record and to

Judge Peterson.

Ma —~
Dated this \S day of _Suly 2019. C \.
— LL eOVt x

JAMES L. ROBART
United States]District Judge

ORDER OF DISMISSAL - 2

 

 

 
